Opinion issued July 2, 2009

 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00330-CR



RAY LEE DOUGLAS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1124373



MEMORANDUM  OPINION 
	Appellant, Ray Lee Douglas, was charged with the offense of possession with
intent to deliver a controlled substance, namely dihydrocodeinone, weighing at least
400 grams.  After the trial court denied appellant's motion to suppress, appellant
pleaded guilty to the charge, and the trial court assessed punishment at confinement
for six years.  We affirm. 
	Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S.Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)  Attorney Patti Sedita  must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
PER CURIAM

Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).









1. 	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).